DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of “disodium pamoate salt aqueous solution” in the reply filed on 11/16/2020, is acknowledged.  The traversal is on the ground(s) that the election of species requirement was not proper and Examiner allegedly does not cite a burden for search and examination of non-elected subject matter.
While the Examiner does not agree with Applicants’ traversal of 11/16/2020, he nevertheless has withdrawn the Election of Species Requirement of 09/17/2020, since the claims are free of the prior art.
The Examiner conducted a prior art search using Registry, HCaplus, and Casreact of STN looking for any reference with the compound “escitalopram pamoate” in name or illustration (see “SEARCH 6”, “SEARCH 7”, and “SEARCH 8” in enclosed search notes), but did not find any reference that teaches or anticipates the product of formula I (escitalopram pamoate) of instant claim 1.
A review using Registry and Casreact of STN for “escitalopram oxalate” (by name and illustration) also did not retrieve any reference that teaches or anticipates the process to produce formula I of instant claim 1 (see “SEARCH 7” and “SEARCH 8” within enclosed search notes).  A review by inventor and assignee/owner name within each of “SEARCH 6”, “SEARCH 7”, and “SEARCH 8” did not retrieve any applicable double patent references.
A review by inventor and assignee name using PALM and PE2E SEARCH databases (see “SEARCH 1” through “SEARCH 4” in enclosed search notes) did not retrieve any applicable double patent (or prior art) references.
Therefore, the Election of Species Requirement of 09/17/2020, is withdrawn, since the claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/618,898
Claims 1, 3-5, and 7-8 have been examined on the merits.  Claim 1 is currently amended.  Claims 3-5 and 7-8 are original.
Priority
Applicants identify the instant application, Serial #:  16/618,898, filed 12/03/2019, as a national stage entry of PCT/CN2018/089996, International Filing Date: 06/05/2018, which claims foreign priority to Chinese patent application #:  201710411925.9, filed 06/05/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/23/2020 and 12/03/2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to for containing an illustration of Formula I which is floating in space disembodied from any claim (note the period at the end of the claim 1 comes immediately before said illustration).  This is an objection since the Examiner cannot say for certain per claim construction that the illustration of Formula I belongs to claim 1.
Claims 3-5 and 7-8 are similarly objected to since these claims refer back to objected claim 1, but do not remedy the underlying rationale for the objection against claim 1.
Applicants must place the period after the illustration of Formula I within claim 1 to render this objection moot.
Specification
The title of the invention is not descriptive since it contains “New”.  Applications are not supposed to contain words in the title such as “New”, “Novel”, “Improvement”, and “Improvement of”.  See MPEP 606 and 37 CFR 1.72.
A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested:  -- [[New]] Preparation Method for Escitalopram Pamoate -- .
Conclusion
Claims 1, 3-5, and 7-8 are objected to for having a disembodied illustration (not clearly pertaining to any claim) in claim 1 (see “Claim Objections” section, above).
There is no known prior art reference that either teaches or anticipates a method for preparing a compound of Formula I (escitalopram pamoate) according to the process of instant claim 1.
The reference BOEGESOE (EP 0347066 B1, referenced in IDS of 12/03/2019) discloses escitalopram pamoate and a preparation method thereof (page 6).
However, the reference BOEGESOE is a close art, and not a prior art reference, since it is only drawn to a preparation method of escitalopram pamoate using methanol solvent and the starting material escitalopram and pamoic acid (page 6).  BOEGESOE does not teach, suggest, or anticipate a method of making escitalopram pamoate using water as a solvent and using escitalopram oxalate as starting material as is instantly claimed.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying BOEGESOE to arrive at the process of instant claim 1 using escitalopram oxalate as starting material and water as solvent to produce escitalopram pamoate.
In fact, Applicants have discovered that by using water as the solvent and escitalopram oxalate as the raw material, the claimed invention achieves a significantly high yield (for example, 98.92%) of escitalopram pamoate product.  Please see Remarks of 11/16/2020 for computations and explanation of how this yield was calculated.  Furthermore, the yield of escitalopram pamoate arrived at by reference 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625